

115 HR 3127 IH: To amend section 111 of the Clean Air Act to exclude energy efficiency projects, pollution control projects, and reliability projects from the definition of a modification.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3127IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Griffith (for himself, Mr. McKinley, and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 111 of the Clean Air Act to exclude energy efficiency projects, pollution control
			 projects, and reliability projects from the definition of a modification.
	
		1.Exclusion of energy efficiency projects, pollution control projects, and reliability projects from
 the definition of a modificationSection 111(a) of the Clean Air Act (42 U.S.C. 7411(a)) is amended— (1)in paragraph (4)—
 (A)by striking The term modification means and inserting the following:  The term modification—(A)means; (B)by striking the period at the end of the paragraph and inserting ; and; and
 (C)by adding at the end the following:  (B)excludes any energy efficiency project, pollution control project, or reliability project.; and
 (2)by adding at the end the following:  (9)For purposes of paragraph (4)(B):
 (A)The term energy efficiency project means any project or activity undertaken at a stationary source (including any physical change in, or change in the method of operation of, such source) or any group of projects, activities, or changes undertaken during the same outage period—
 (i)as a result of which the maximum hourly carbon dioxide emissions rate of the source is lower than it was immediately before such project or activity, or such group of projects, activities, or changes, was undertaken; and
 (ii)after which the maximum hourly emission rate for any other regulated pollutant is no more than either the facility-wide or unit-specific permitted emission rate.
 (B)The term pollution control project means any project or activity undertaken at a stationary source (including any physical change in, or change in the method of operation of, such source) or any group of projects, activities, or changes undertaken during the same outage period, that is undertaken to reduce the emission of any pollutant.
 (C)The term reliability project means any project or activity undertaken at a stationary source (including any physical change in, or change in the method of operation of, such source) or any group of projects, activities, or changes undertaken during the same outage period, that improves the ability of the electric system—
 (i)to supply the aggregate electric power and energy requirements of the electricity consumers at all times, taking into account scheduled and reasonably expected unscheduled outages of system components; and
 (ii)to withstand sudden disturbances such as electric short circuits, the unanticipated loss of system components, or disturbances caused by manmade physical or cyber attacks..
			